 298324 NLRB No. 49DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The judge™s finding that the Respondent employs approximately150 CSRs in this region is erroneous. As noted infra, it was this
Southcentral Region that the employer contended, and the Board
agreed, is the only appropriate unit for the CSRs in this area.2About November 1995, subsequent to the events at issue in thiscase, the Respondent provided some of the CSRs with IBM
Thinkpad laptop computers. There is no evidence that the commu-
nication capabilities of the Thinkpads supplied to the CSRs differ
from those of the ‚‚bricks.™™3The Union apparently was unaware of these groupings of CSRsprior to the hearing in this case.Technology Service Solutions and InternationalBrotherhood of Electrical Workers, AFLŒCIO,
Local 111. Cases 27ŒCAŒ13971 and 27ŒCAŒ13971Œ3August 22, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXANDHIGGINSOn September 20, 1996, Administrative Law JudgeJames M. Kennedy issued the attached decision. The
General Counsel and the Union filed exceptions and
supporting briefs, the Respondent filed an answering
brief, and the General Counsel and the Union filed
reply briefs.The Natinal Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided not to affirm the judge™s
rulings, findings, and conclusions and instead to re-
mand this case to the judge for further proceedings.The complaint alleges that the Respondent violatedSection 8(a)(1) of the Act by refusing, in July 1995,
to provide the Union with a list of names and address-
es of bargaining unit employees where there was no
reasonable alternative means for the Union to commu-
nicate with the employees. The complaint also alleges
that, in June 1995, the Respondent, through Customer
Service Manager Leonard, violated Section 8(a)(1) by
threatening to discipline an employee if he called other
employees regarding unionization, promising him a
pay increase if he refrained from union activity, and
threatening to withhold the pay increase if the Re-
spondent™s employees selected a union as their collec-
tive-bargaining representative. Following close of the
General Counsel™s case at hearing, the Respondent
moved to dismiss the complaint. The judge adjourned
the hearing and, after submission of briefs, issued a de-
cision granting the motion and dismissing the com-
plaint.Based on the evidence adduced in the GeneralCounsel™s case at hearing, including certain stipulations
of fact entered into by the parties, the facts are as fol-
lows. The Respondent installs, services, and repairs
computer systems nationwide. Computer manufacturers
and retailers contract with the Respondent to perform
warranty or service contract work for purchasers of
their computer equipment. The Respondent also is di-
rectly engaged by other businesses for computer instal-
lation and maintenance.The employees who perform computer installation,maintenance, and service work for the Respondent are
called customer service representatives (CSRs). In its
Southcentral Region, covering Colorado, New Mexico,
Oklahoma, Kansas, Missouri, Arkansas, and parts of
Nebraska and Wyoming, the Respondent employs 236CSRs.1The region, headed by Regional ManagerShackelford, is divided into eight or nine territories,
each overseen by a customer service manager (CSM),
who supervises the CSRs. The CSRs generally perform
their duties in specific geographic areas within their
CSM™s territory.The Respondent has no offices in the region otherthan its regional headquarters in Englewood, Colorado,
a Denver suburb. CSRs are geographically dispersed
and do not report to work at any central location.
Rather, they work out of their homes or vehicles and
spend most of their time at customers™ locations. CSRs
generally receive assignments and communicate with
their CSMs, the regional office, and the Respondent™s
dispatch center through a computerized wireless dis-
patch system. Each CSR is supplied with a hand-held
portable terminal, referred to as a ‚‚brick,™™ which en-
ables CSRs to receive and dispatch messages, order
parts, and document work assignments.2Each brickhas the capacity to send and receive messages of only
72 to 256 characters, depending on the type of mes-
sage.CSRs have limited contact with each other. They aregeographically dispersed and usually work alone. On
occasion, however, CSRs from neighboring areas are
assigned to work together on a larger project. Addi-
tionally, Shackelford testified that 12 CSRs are perma-
nently stationed at a Boeing Company facility in Wich-
ita, Kansas, 7 or 8 are stationed at an IBM facility in
Boulder, Colorado, and a smaller, unspecified number
are stationed at a facility of Twentieth Century Insur-
ance in Kansas City.3CSRs also gather annually fora regional ‚‚kickoff™™ meeting. At least in Colorado,
monthly territory meetings are also held, but CSRs lo-
cated away from Denver often choose not to attend
and, instead, are provided minutes of the meetings.
Training sometimes takes place on a national basis.
CSRs attending such training sessions may interact
with CSRs from other territories and other regions at
those sessions.The Respondent does not have a central parts ware-house. Rather, CSRs keep supplies of commonly used
parts in their vehicles. Additionally, the Respondent al-
lows CSRs to lease space in self-storage facilities in
which to maintain a parts inventory. The Respondent
also leases space for parts in other companies™ largerVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00298Fmt 0610Sfmt 0610D:\NLRB\324.036APPS10PsN: APPS10
 299TECHNOLOGY SERVICE SOLUTIONS4Two or three of the CSRs who Sheridan was able to contactearly in the campaign turned out to be stationed in New Mexico, not
Colorado.5All subsequent dates are in 1995, unless otherwise noted.6Evidence concerning subsequent statements Leonard made at thismeeting is summarized in the judge™s decision. Statements Leonard
made in this conversation were alleged to violate Sec. 8(a)(1).storage facilities and has arranged for its CSRs to begranted access to these facilities. None of the storage
facilities are marked with the Respondent™s name, nor
are they listed in telephone directories. CSRs do not
report to parts storage facilities on any schedule but
rather go there on an irregular basis. Also, they obtain
parts without visiting storage facilities by having parts
shipped to the customer™s location, delivery service of-
fices, or their own homes.CSRs do not wear the Respondent™s name or logoon their clothing, nor do their vehicles bear the Re-
spondent™s name or logo. Most of the Respondent™s
customers would not know who the Respondent is be-
cause, when CSRs make service calls, they usually
represent the company that sold the computer equip-
ment to the customer.After receiving a pay cut in October 1994, CSRPhillips, of Grand Junction, Colorado, contacted the
Union about organizing the Respondent™s CSRs. Union
Organizer Sheridan told Phillips that the Union would
need the names and addresses of the CSRs ‚‚so that we
could talk to them and see if there was an interest™™
in organizing. The Respondent apparently does not
provide its CSRs with any list or directory of the
names or telephone numbers of the CSRs in the
Southcentral Region or in any territory within the re-
gion. Consequently, to attempt to compile such a list
for Colorado, Phillips, during nonworktime, sent mes-
sages via his ‚‚brick™™ to about 15 other CSRs in Terri-
tories E and X, which together encompass most of
Colorado, asking if he could call them at home in the
evening and requesting their telephone numbers.Although he did not know many of the CSRs inColorado, Phillips was able to obtain their last names
and code numbers, which were necessary to send them
messages, by using the ‚‚locations field™™ on his
‚‚brick.™™ Entering ‚‚E-00™™ in the locations field would
cause the ‚‚brick™™ to display the last names and code
numbers of CSRs in Territory E; entering ‚‚X-00™™ in
the locations field would result in the ‚‚brick™™ display-
ing the last names and code numbers of CSRs in Terri-
tory X. Phillips used these names and code numbers
for directing his messages.In response to his messages, Phillips received tele-phone numbers from about 10 or 11 CSRs. By tele-
phoning these CSRs long distance at night from home,
he learned the telephone numbers of about 8 or 9
more. In all, he personally telephoned 12 to 15 CSRs.
Ultimately, Phillips provided Sheridan with a list of
about 30 CSRs™ names, with addresses and telephone
numbers for some of them. Sheridan and other union
representatives then telephoned and mailed union lit-
erature to them, called on some of them at theirhomes, and attempted to track down missing addressesand telephone numbers.4On April 4, 1995,5the Union, having calculated thatthe Respondent employed about 38 CSRs in Colorado,
filed a petition seeking to represent them. Informed by
the Board™s regional office that the showing of interest
was insufficient because the Respondent employed
about 78 CSRs in Colorado, the Union withdrew the
petition. The Union filed a second representation peti-
tion, Case 27ŒRCŒ7557, on April 25, after obtaining
more signed authorization cards. Following a hearing,
the Regional Director on June 9 issued a Decision and
Direction of Election finding the CSRs in Territory E
under the supervision of CSM Leonard to constitute an
appropriate unit and the CSRs in Territory X under the
supervision of CSM Nero to constitute a separate ap-
propriate unit.On June 15, Phillips went to Glenwood Springs,about 100 miles from his home, to meet with his su-
pervisor, CSM Leonard, at Leonard™s request. During
the meeting, Leonard told Phillips that he had received
a complaint from another CSR that Phillips had sent
him messages about the Union on his brick and he did
not want to receive such messages.6The Union was provided a copy of the eligibility listcontaining the names and addresses of the 63 CSRs in
the 2 units on June 17. The mail-ballot election began
July 6, with ballots to be counted on July 20. The Re-
spondent, however, filed a request for review of the
Regional Director™s decision, and, on July 20, the
Board issued a Decision on Review and Order, grant-
ing the Respondent™s request for review and finding
that the bargaining units established by the Regional
Director were not appropriate and that the only appro-
priate unit was one covering all of the Respondent™s
CSRs in its Southcentral Region.On July 25, the Union sent a letter to the Respond-ent, which, after noting the Board™s finding that the
unit must encompass the Respondent™s entire
Southcentral Region, stated:the Employer™s highly centralized organizationand its use of the Dallas computerized, wireless
dispatch system has resulted in a lack of access
by those CSRs interested in organizing a union to
other CSRs of the Southcentral Region. Said lack
of access is interfering with and restraining the
CSRs of the Southcentral Region in the exercise
of their rights guaranteed by Section 7 of the Na-
tional Labor Relations Act. The Union, therefore,VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00299Fmt 0610Sfmt 0610D:\NLRB\324.036APPS10PsN: APPS10
 300DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7On the same date, the Union filed a motion with the RegionalDirector to lower the showing of interest requirement for the region-
wide unit. On August 2, the Regional Director denied the Union™s
motion and dismissed the Union™s election petition for failing to pro-
vide the required showing of interest. On September 5, the Board
denied the Union™s request for review of the dismissal.8Phillips did not know if the CSR in Omaha was within theSouthcentral Region.9Albuquerque, New Mexico; Oklahoma City, Oklahoma; Tulsa,Oklahoma; Wichita, Kansas; Kansas City, Missouri; Little Rock, Ar-
kansas; and Springfield, Missouri.requests that the Employer remedy this cir-cumstance by providing to the Union forthwith:1. The names, addresses ... of all the CSRs
of the Southcentral Region....On July 31, the Respondent sent a letter to the Uniondenying its request for the CSRs™ names and address-
es.7Following the Board™s decision that only a region-wide unit was appropriate, Sheridan discussed with
Phillips whether there was any way to obtain the
names of the CSRs in the rest of the region outside of
Colorado. According to Phillips, he told her, ‚‚[H]ow
in the world can I ... contact these people in states

that ... I don™t know anybody in?™™ He elaborated:

‚‚[T]here is no way that I can afford to drive all over
those states and try to get ahold of the people that I
don™t even know who is out there. ... There is no

way I can get a list of those people because look at
the problems I had with just getting a list of the people
I work with kind of.™™Subsequent to the representation case hearing, inwhich the Respondent had advocated a regionwide
unit, Phillips had made attempts to contact CSRs in the
region outside of Territories E and X using his
‚‚brick.™™ He did not know the letter designations of
the other territories in the region, as apparently the Re-
spondent did not provide this information to CSRs.
Therefore, he experimented with entering various let-
ters and numbers in the locations field of his ‚‚brick™™
but was unable to retrieve the names or code numbers
of any other CSRs in this manner. Additionally, he had
previously tried to contact CSRs who he knew in
Champaign, Illinois, and Omaha, Nebraska, via his
brick. Although he knew the letter designations of the
territories in which they were located, he was unable
to retrieve their code numbers.8Thus, he doubted thathe would have been able to contact other CSRs in the
Southcentral Region outside of Colorado even if he
had known the designations of their territories.Following the Board™s unit ruling, Phillips also at-tempted to obtain information from two parts coordina-
tors, Hoffman and Shiveley. On July 31 or August 1,
Phillips spoke to Hoffman, who is located at regional
headquarters in Englewood, and asked for a list of the
names and addresses of the CSRs in the region. Hoff-
man declined to provide the list. Phillips believed that
Hoffman had this information because he mailed parts
forms to all the CSRs. Later that day, Phillips spoketo Shiveley, a parts coordinator in Dallas or KansasCity, and asked her for a list of all the CSRs™ names
and numbers in the region. Shiveley said that she
could not supply such a list. She also stated that, even
if he had a list, he would be unable to reach the CSRs
with his ‚‚brick™™ because it is probably not pro-
grammed to contact them. Phillips reported his efforts
and lack of success to Sheridan.Following issuance of the Board™s decision expand-ing the unit, Sheridan, in addition to conferring with
Phillips, contacted 20 to 25 other CSRs in Colorado
but found that they could not identify any CSRs out-
side of Territories E and X. She also asked the
Union™s research department to do a search for any ad-
ditional information about the Respondent. The re-
search department did so but could not find any new
information. She also searched library telephone books
of the major cities in the Southcentral Region9butcould find no listings for the Respondent. She asked
the international union to check with its representatives
in the other States in the region to see if any represent-atives knew anything about the Respondent or had any
information that they could provide her, but none had
any such information. The Respondent had put into
evidence at the representation case hearing an 8-by-11
inch map of the 8 States of Southcentral Region on
which were marked some 76 towns where CSRs were
located. Sheridan found this small map, which did not
give any CSRs™ names or addresses, of no use in try-
ing to contact CSRs.Sheridan also researched television and radio sta-tions and newspapers in the major media markets in
the region. She contacted Denver television stations
and a Denver newspaper to get an approximation of
the costs of advertising in one media market in the re-
gion. She also drew on her knowledge of mass media
advertising gained from her more than 10 years as a
union organizer and her experience of managing her
husband™s campaign for the Colorado state house of
representatives. Taking into consideration the cost of
mass media advertising, her knowledge of its effective-
ness, the fact that the audience she wished to reach
was about 170 additional CSRs spread over 7 states
populated by roughly 20 million people, and the num-
ber of media outlets in the major markets in those
states, Sheridan concluded that a mass media campaign
to reach the CSRs in the region would be astronomi-
cally expensive and probably ineffective. Con-
sequently, she did not attempt to mount such a cam-
paign.In his decision, the judge found that the Respond-ent™s refusal to provide the Union the names and ad-
dresses of the CSRs in the Southcentral Region did notVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00300Fmt 0610Sfmt 0610D:\NLRB\324.036APPS10PsN: APPS10
 301TECHNOLOGY SERVICE SOLUTIONS10Text accompanying fn. 8 of judge™s decision.11Text following fn. 11 of judge™s decision.12See cities listed in fn. 9, supra.13305 NLRB at 619.14Similarly, we do not agree with the judge™s statement that, incases concerning union access to private property, an ‚‚understood
part of the analysis™™ is that there is always an overt act consisting
of at least an ‚‚implied threat to bar entry and to enforce the bar
by invoking the trespass laws.™™ See text following fn. 10 of the
judge™s decision.15See Lechmere, Inc. v. NLRB, 502 U.S. 527, 539 (1992).violate Section 8(a)(1). The judge found that the plainmeaning of Section 8(a)(1) requires that an employer
must have ‚‚performed some sort of definite action™™10to interfere with, restrain, or coerce employees in the
exercise of their rights in order to violate that section
and that the Respondent had performed no such ‚‚overt
act.™™ Rather, the Respondent ‚‚simply arrang[ed] its
business in a manner which has the incidental effect of
making it difficult to organize.™™11As another basis for his dismissal, the judge foundthat, by requiring a regionwide bargaining unit and
subsequently denying review of the Regional Direc-
tor™s dismissal of the Union™s petition for insufficient
showing of interest, the Board had already ruled on the
Union™s right to be provided the CSRs™ names and ad-
dresses. The Board™s denial of review of the Regional
Director™s dismissal of the petition, the judge reasoned,
was an effective denial of a list of the CSRs™ names
and addresses to the Union, because, had the Board re-versed the Regional Director and approved a lower
showing of interest requirement, the election would
have gone forward and the Respondent would have
been required to provide a voter eligibility list, thereby
granting the Union the CSRs™ names and addresses.An additional basis for his dismissal was the judge™sfinding that organizing the CSRs in the Southcentral
Region was ‚‚not impossible,™™ as shown by the
Union™s success in organizing the two Colorado terri-
tories. Rejecting the General Counsel™s contention that
the Respondent™s business organization is unique, the
judge found the dispersion of the CSRs similar to that
of route salespeople, delivery personnel, and home
health personnel, groups which, according to the judge,
have been successfully organized. Finding that there
were large concentrations of CSRs in seven cities in
the region other than Denver,12the judge found that ifthe Union had actually traveled to those cities or had
pursued the two or three New Mexico CSRs who
Sheridan had contacted earlier, the Union might have
had better success. In the judge™s view, the Union
never properly pursued the CSRs in States other than
Colorado. In sum, the judge concluded that the CSRs
were not inaccessible.The judge also dismissed the complaint allegationthat Leonard™s statements to Phillips violated Section
8(a)(1). The judge found that, due to inconsistencies
between Phillips™ testimony and prior statements he
had given and notes he had made about this incident,
the General Counsel had not presented sufficient credi-
ble evidence to warrant directing the Respondent to de-
fend.Contrary to the judge, we find that the GeneralCounsel presented sufficient evidence supporting eachcomplaint allegation to overcome the Respondent™smotion to dismiss and to require that the Respondent
be given an opportunity to present evidence in its de-
fense.Regarding the complaint allegation that the Re-spondent violated Section 8(a)(1) by refusing to pro-
vide the Union with the CSR™s names and addresses,
we find no basis for the judge™s holding that an overt
act must occur for an employer to violate Section
8(a)(1). Indeed, the judge appears to have fashioned
this requirement out of whole cloth. There are certainly
circumstances in which an employer™s failure to act
may interfere with, restrain, or coerce employees in the
exercise of their Section 7 rights; nothing in the statute
precludes such failures to act from being found viola-
tions of Section 8(a)(1). For example, in cases in
which an employer™s refusal to grant a union access to
the employer™s property to communicate with employ-
ees violates Section 8(a)(1), such a refusal may be
found in the employer™s mere failure to respond to the
union™s request for such access as well as in the em-
ployer™s express denial of such access.In McDermott Marine Construction, 305 NLRB 617(1991), as the judge himself notes, the employer at
first simply ignored the union™s letter requesting access
to its barges. Only after the union filed an unfair labor
practice charge did the employer respond, refusing the
request. The Board™s finding that the employer violated
Section 8(a)(1) by ‚‚failing and refusing to provide rea-
sonable access to the employees™™13clearly encom-passed both the employer™s initial failure to respond to
the union™s request as well as the employer™s subse-
quent response. Indeed, the outcome surely would have
been no different had the employer simply persisted in
its failure to respond to the union™s letter.The judge attempts to reconcile McDermott with hisovert action theory by characterizing the failure of the
employer in that case to respond to the union™s request
as an ‚‚implied bar™™ to access and, thus, an overt act.
We find this reasoning wholly unpersuasive. In our
view, the employer™s failure to respond to the union™s
letter cannot reasonably be called an overt act.14Likewise, in S&H Grossinger™s, Inc., 156 NLRB233, 251, 261 (1965), enfd. 327 F.2d 26 (2d Cir.
1967), cited by the Supreme Court as a ‚‚classic exam-
ple™™15of a case warranting union access to employeeson their employer™s premises, the union requested ac-
cess three times and received no response. The Board
found the employer™s failure to respond to these re-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00301Fmt 0610Sfmt 0610D:\NLRB\324.036APPS10PsN: APPS10
 302DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16Member Higgins notes that, as this case presents an issue offirst impression, development of a complete record is warranted. In-deed, the judge raised a number of questions about the effects of the
General Counsel™s 8(a)(1) theory that, in Member Higgins™ view, can
best be considered on the basis of a full record.1Republic Aviation Corp. v. NLRB, 324 U.S. 793 (1945).2NLRB v. Babcock & Wilcox Co., 351 U.S. 105, 113 (1956), cit-ing Republic Aviation, 324 U.S at 803. I have set forth my thoughtson these cases in William B. Gould IV, Union Organizational Rightsand the Concept of ‚Quasi-Public Property,™ 49 Minn. L. Rev. 505(1965), and William B. Gould IV, The Question of Union Activityquests, as well as the negative responses it gave tosubsequent requests, violated Section 8(a)(1).In any event, even assuming an overt act were re-quired for the finding of an 8(a)(1) violation, we find
without basis the judge™s finding that no such act oc-
curred here. The Respondent™s letter denying the
Union™s request for the CSRs™ names and addresses
certainly constituted an overt act. Indeed, if the em-
ployer™s failure to respond to the union™s request in
McDermott constitutes, in the judge™s view, a suffi-cient ‚‚overt act™™ under his theory to support the find-
ing of an 8(a)(1) violation, the Respondent™s actual re-
sponse to the Union in this case denying the Union™s
request for the CSRs™ names and address certainly
must satisfy the judge™s ‚‚overt act™™ requirement.An additional basis given by the judge for his dis-missal, that the Board in the representation case had
already ruled on the Union™s right to be provided the
CSRs™ names and addresses, is in error. A consequence
of the Board™s denial of review of the Regional Direc-
tor™s dismissal of the Union™s petition may have been
that the Union did not receive the voter eligibility list
that would have been provided had the election gone
forward. The issue of whether the Union should be
provided such a list, however, was not before the
Board for decision in ruling on the Union™s request for
review of the Regional Director™s dismissal of the peti-
tion. Rather, the question presented was whether, due
to asserted special factors, the Regional Director
should have lowered the normal 30-percent showing of
interest required for the processing of an election peti-
tion. This question simply did not encompass the issue
of whether the Union should be provided a list of the
CSRs™ names and addresses. Moreover, even had the
Board in the representation case ruled on whether the
Respondent was required to provide a voter eligibility
list under the principles of Excelsior Underwear, 156NLRB 1236 (1966), such a ruling would not have de-
termined whether the Respondent™s refusal, at issue
here, to satisfy the Union™s separate request for a list
of the CSRs™ names and addresses violated Section
8(a)(1). Accordingly, the Board™s rulings in the rep-
resentation case cannot be viewed as resolving the
issues presented by the present unfair labor practice
case.We also find it inappropriate to adopt the judge™s re-maining basis for dismissal, his finding that the Re-
spondent™s CSRs in its Southcentral Region are not in-
accessible and that organizing them is not impossible.
Consequently, we find that the Respondent™s motion to
dismiss at the close of the General Counsel™s case was
improvidently granted. Accordingly, we find it nec-
essary to remand this case to allow the Respondent an
opportunity to present its evidence.16We also remand the complaint allegation thatLeonard™s June 1995 statements threatened Phillips and
unlawfully promised him a pay increase. In agreement
with the General Counsel™s and the Union™s excep-
tions, we find that the judge at the hearing improperly
prevented the General Counsel from questioning Phil-
lips concerning the circumstances under which his
statement was taken by the Respondent™s attorney in
June 1996. The judge relied on this statement in dis-
crediting Phillips™ testimony concerning this complaint
allegation. On remand, following testimony from Phil-
lips regarding the circumstances surrounding his June
1996 statement and the Respondent™s opportunity to
present evidence, the judge should reconsider this com-
plaint allegation.ORDERThe judge™s Decision and Order Dismissing Com-plaint is vacated and the proceeding is remanded to
Administrative Law Judge James M. Kennedy for fur-
ther proceedings consistent with this decision, includ-
ing completion of the hearing in this matter, permitting
the General Counsel to examine Dennis Phillips con-
cerning the circumstances under which his statement
was taken by the Respondent™s attorney in June 1996
and permitting the Respondent to present its case con-
cerning both 8(a)(1) allegations. The judge shall there-
after prepare and issue a supplemental decision con-
taining findings of fact, conclusions of law, and a rec-
ommended Order. Following service of such supple-
mental decision and recommended Order on the par-
ties, the provisions of Section 102.46 of the Board™s
Rules and Regulations shall apply.CHAIRMANGOULD, concurring.I agree with my colleagues that the judge erred indismissing the complaint at the close of the General
Counsel™s case, and I join them in remanding the case
to the judge for completion of the hearing. I write sep-
arately, however, to address the theory underlying the
complaint allegation that the Respondent violated Sec-
tion 8(a)(1) by refusing the Union™s request for the
CSRs™ names and addresses.In Republic Aviation,1the Supreme Court held that‚‚[n]o restriction may be placed on the employees™
right to discuss self-organization among themselves,
unless the employer can demonstrate that a restriction
is necessary to maintain production or discipline.™™2VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00302Fmt 0610Sfmt 0610D:\NLRB\324.036APPS10PsN: APPS10
 303TECHNOLOGY SERVICE SOLUTIONSon Company Property, 18 Vand. L. Rev. 73 (1964). ContraLechmere v. NLRB, 502 U.S. 527 (1992). See my concurring opin-ions in Loehmann™s Plaza, 316 NLRB 109, 114 (1995), and LeslieHomes Inc., 316 NLRB 123, 131 (1995).3Central Hardware Co. v. NLRB, 407 U.S. 539 (1972).4407 U.S. at 542, citing Thomas v. Collins, 323 U.S. 516, 533Œ534 (1945).5407 U.S. at 543.6The Respondent™s regional manager testified that 12 CSRs arepermanently stationed at a Wichita, Kansas, Boeing Company plant,
7 or 8 are stationed at a Boulder, Colorado, IBM facility, and a
smaller number are stationed at a Kansas City Twentieth Century In-
surance facility. Thus, only about 23 of the Respondent™s 236 CSRs
in the region are permanently assigned to a location at which other
CSRs also work.7After the initial petition was filed, the Respondent informed theBoard™s regional office that it employed 78 CSRs in Colorado. Two
months later, when the Respondent supplied the voting eligibility list
to the Board™s Regional Office, there were 63 CSRs on the list.8This evidence that Colorado CSRs had less ability to commu-nicate with CSRs elsewhere in the region than they did with other
CSRs within Colorado was not before the Board in the prior rep-
resentation case.The Court later stated in Central Hardware3that theSection 7 right of employees ‚‚to self-organization, to
form, join, or assist labor organizations™™ includes
‚‚both the right of union officials to discuss organiza-
tion with employees, and the right of employees to dis-
cuss organization among themselves.™™4The Court fur-ther stated: ‚‚[O]rganization rights are not viable in a
vacuum; their effectiveness depends in some measure
on the ability of employees to learn the advantages and
disadvantages of organization from others.™™5In this case, the present record demonstrates thatCSRs in the Respondent™s Southcentral Region have
little ability to exercise either the right to discuss orga-
nization among themselves or the right to learn from
union officials about organization. Due to the Re-
spondent™s unusual operational structure, its CSRs are
so dispersed and isolated from each other that there is
little opportunity for them to discuss organization
among themselves or for a union to communicate with
them.Thus, as my colleagues™ opinion describes, the 236CSRs in the Southcentral Region are scattered over 8
states. Unlike the typical employment situation, CSRs
do not work at any facility of their employer. Instead,
they work out of their vehicles and homes and at cus-
tomers™ locations. Even more unusual, they do not re-
port to work or otherwise regularly gather at any com-
mon location. Rather, they receive their assignments
and generally communicate with the Respondent re-
motely, using portable terminals called ‚‚bricks,™™ via
the Respondent™s wireless dispatch system. They ob-
tain needed parts and supplies at various scattered stor-
age locations, which they visit on no regular schedule.
With minor exceptions, they generally work alone, ex-
cept when, on occasion, CSRs from neighboring areas
are assigned to work together on a larger project.6While CSRs jointly attend region-wide meetings,such meetings are held only once a year. Due to the
distances required to be traveled, many CSRs do not
attend monthly meetings that are held in at least some
of the eight or nine territories into which the
Southcentral Region is divided. Although some CSRs
have attended training classes, the classes were con-ducted on a national basis and thus included manyCSRs from outside the Southcentral Region.The severe limitations on the CSRs™ ability to dis-cuss organization among themselves are illustrated by
the measures to which CSR Phillips had to resort in
his organizing effort to gather the names and addresses
of just his fellow Colorado CSRs. Phillips knew only
a few of the CSRs, and the Respondent did not supply
its CSRs with a company directory listing the CSRs.
Phillips, therefore, ingeniously used his ‚‚brick™™ to re-
trieve the Colorado CSRs™ last names and identifica-
tion codes, which he used to send them messages ask-
ing permission to call them at home and requesting
their telephones numbers. By diligently telephoning
long distance the CSRs who responded, Phillips gath-
ered the names of about 30 Colorado CSRs, some with
addresses and telephone numbers, which he provided
to Union Organizer Sheridan. Working from this list,
Sheridan attempted to locate other CSRs and to gathersigned authorization cards. Even with this effort, how-
ever, Phillips and Sheridan clearly were unable to
communicate with, or even learn of the existence of,
a large number of the Colorado CSRs. They filed their
initial representation petition based on their calculation
that the Respondent employed 38 CSRs in Colorado,
while, in fact, the Respondent employed 63 or 78
CSRs in Colorado.7Once the Board, at the Respondent™s behest, foundthe Colorado unit inappropriate and ruled that a re-
gion-wide unit was required, the limitations on CSRs™
ability to communicate among themselves became
even more apparent. Phillips found that, unlike the
Colorado CSRs, CSRs elsewhere in the region could
not be contacted on his ‚‚brick.™™ Moreover, his re-
quests to parts coordinators Hoffman and Shiveley for
a list of the CSRs in the region was rebuffed. Sheri-
dan, who contacted some 25 Colorado CSRs, found
that none of them knew the names and locations or
telephone numbers of unit CSRs outside of Colorado.8Accordingly, the record clearly demonstrates that the
CSRs across the regionwide unit work in such ano-
nymity and such isolation from each other that their
right to discuss organization among themselves is
largely illusory.It is equally evident that the right of union officialsto discuss organization with the unit CSRs or, stated
differently, the unit CSRs™ right to ‚‚learn the advan-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00303Fmt 0610Sfmt 0610D:\NLRB\324.036APPS10PsN: APPS10
 304DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9NLRB v. Babcock & Wilcox Co., supra, 351 U.S. at 113.10While the Respondent™s regional manager testified that some 20CSRs are permanently stationed at three facilities of customers, see
fn. 6, above, it appears that neither Phillips nor the Union was aware
of this prior to the hearing in this case.11The judge faults the Union for not recontacting 2 or 3 NewMexico CSRs whom it had encountered early in the campaign, and
the Respondent faults the Union for not contacting all 63 Colorado
CSRs whose names appeared on the voting eligibility list. In my
view, the Union made substantial efforts to reach CSRs throughout
the region. Although it did not contact every CSR on the eligibility
list or the two or three New Mexico CSRs, it no doubt contacted
all the ones who it believed would have been likely to provide it
assistance in obtaining the names and addresses of unit CSRs outside
of Colorado.12NLRB v. Babcock & Wilcox Co., supra, 351 U.S. at 113.13Contrary to the judge, in my view the Union cannot be faultedfor failing to travel to the major cities of the region outside of Colo-
rado to attempt to contact CSRs. The CSRs are virtually unidentifi-
able, given that they work at scattered, unknown locations and nei-
ther their clothing nor their vehicles bear the Respondent™s name or
logo. Thus, it is hard to see what would have been gained by the
Union™s undertaking a city-by-city search for CSRs.14136 NLRB 797 (1962), enf. denied 316 F.2d 797 (6th Cir.1963).15Id. at 800.16Id. at 802.17145 NLRB 846 (1964), enfd. as modified 339 F.2d 889 (6th Cir.1965).tages of self-organization from others,™™9exists only intheory. The Union has no way to identify or contact
the unit CSRs on its own. Unlike the typical work situ-
ation, the Union cannot distribute handbills to the
CSRs or record their license plate numbers in order to
identify them, because there is no place where the
CSRs routinely gather. They do not work at any facil-
ity of the Respondent and do not report to work or
otherwise regularly gather at any common location.10Moreover, the Union has no way to identify CSRs, be-
cause neither their clothing nor their vehicles bear the
Respondent™s name or logo. Moreover, as dem-
onstrated by Sheridan™s research, advertising in the
mass media to attempt to reach the 173 unit CSRs in
the 7 States of the region other than Colorado would
be ludicrous, given the vast number of print, television,
and radio media outlets in those States, the Union™s in-
ability to know which ones of them the CSRs read,
watch, or listen to, and the tremendous expense of
mounting such an advertising campaign.As the Union had no means of reaching the CSRson its own, it initially was dependent on Phillips™ pro-
viding it with the names and addresses or telephone
numbers of some of the Colorado CSRs. Once Sheri-
dan received this list, she worked to obtain additional
CSRs™ names and addresses through contacting the in-
dividuals on the list. By this method, the Union suc-
ceeded in reaching a sufficient number of CSRs within
Colorado to obtain a showing of interest for its antici-
pated Colorado unit. However, after the unit was ex-
panded to include the entire region, the Union found
that it was not able to obtain the names and addresses
of CSRs elsewhere in the region by this method.11Moreover, as outlined above, Phillips was unable to
provide the Union with the names and addresses of
unit CSRs outside Colorado. Thus, the evidence dem-
onstrates that the dispersion and anonymity of the
CSRs across the Respondent™s eight-state Southcentral
Region have resulted in their being deprived of their
right to ‚‚learn the advantages of self-organizationfrom others,™™12despite the Union™s sustained and per-sistent efforts to reach them.13I would find that, in the circumstances presentedhere, where employees™ efforts to obtain union rep-
resentation are severely hampered because, due to the
Respondent™s unusual operating structure, unit employ-
ees are so dispersed and little known to each other that
they are effectively deprived of both their right to dis-
cuss organization among themselves and their right to
learn the advantages of self-organization from union
representatives, the General Counsel has established a
prima facie case that the Respondent violated Section
8(a)(1) by denying the Union™s request for the unit em-
ployees™ names and addresses which, if provided,
would have substantially aided restoration of these
rights.Indeed, the concept is not without precedent thatwhen the right of employees to discuss organization
among themselves is diminished, they have a height-
ened claim on learning the advantages of self-organiza-
tion from union representatives. In May Co.,14wherethe employer maintained a privileged, broad rule pro-
hibiting union solicitation in its department store sales
areas during both the working time and nonworking
time of its employees, the Board found that the em-
ployer violated Section 8(a)(1) by making antiunion
speeches to its employees while denying the union™s
request for an opportunity to address the employees.
The Board reasoned that the employer™s no-solicitation
rule, albeit lawful, ‚‚seriously impaired the right of em-
ployees to discuss union organization.™™15Con-sequently, the employer™s denial of the union™s request
for an opportunity to address the employees in re-
sponse to the employer™s speeches violated Section
8(a)(1), as it ‚‚seriously impaired the employees™ abil-
ity to learn of the advantages of union organization
from others, and to discuss such advantages among
themselves.™™16The Board reached the same conclu-sion in Montgomery Ward,17where the employer un-lawfully prohibited employees from discussing the
union during the workday and refused the union™s re-
quest for an opportunity to respond to the employer™s
antiunion speeches.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00304Fmt 0610Sfmt 0610D:\NLRB\324.036APPS10PsN: APPS10
 305TECHNOLOGY SERVICE SOLUTIONS18Lechmere sets forth the rule governing situations in which non-employee union representatives seek entry onto an employer™s prop-
erty to communicate with employees, and the employer bars their
entry or expels them from the property. In the present case, the
Union does not seek to enter onto the Respondent™s property. Rather,
the Union merely seeks to obtain the names and addresses of the
employees in the bargaining unit. Consequently, because here, unlike
in Lechmere, there is no conflict between Sec. 7 rights and the Re-spondent™s control of its real estate, Lechmere™s test, which governssuch conflicts, does not apply.Moreover, in Excelsior Underwear, 156 NLRB 1236 (1966), theBoard rejected the contention that, NLRB v. Babcock & Wilcox Co.,351 U.S. 105 (1956), which first set forth the rule governing entry
on property reiterated in Lechmere, barred requiring employer disclo-sure of employee names and addresses unless the union would other-
wise be unable to reach the employees with its message. The Board
found that the existence of alternative channels of communication
was not relevant because employers have no significant interest in
the secrecy of employee names and addresses. As requiring disclo-
sure of employee names and addresses would not interfere with a
significant employer interest, the Board found application of the
stringent Babcock test unwarranted.19502 U.S. at 539 (emphasis omitted), quoting Babcock, 351 U.S.at 113.20Citing NLRB v. Lake Superior Lumber Corp., 167 F.2d 147 (6thCir. 1948).21Citing Alaska Barite Co., 197 NLRB 1023 (1972), enfd. mem.83 LRRM 2992 (9th Cir. 1973), cert. denied 414 U.S. 1025 (1973).22Citing NLRB v. S&H Grossinger™s Inc., 372 F.2d 26 (2d Cir.1967).23Id.24372 F.2d at 29.25Supra, 197 NLRB 1023.26The third ‚‚classic example™™ case, NLRB v. Lake Superior Lum-ber Corp., 167 F.2d 147 (6th Cir. 1948), concerned employees wholived and worked at a lumber camp at which the employer interferedwith employee discussion of organization as well as barred the union
from visiting the employees.27287 NLRB 169 (1987), review denied sub nom. National Mari-time Union v. NLRB, 867 F.2d 767 (2d Cir. 1989).The Supreme Court™s decision in Lechmere, al-though not directly applicable to this case,18is also in-structive. Lechmere holds that, as a rule, employers arenot required to permit nonemployee union organizers
to enter their property to communicate with employees.
Entry is required, however, where ‚‚the location of a
plant and the living quarters of the employees place
the employees beyond the reach of reasonable union
efforts to communicate with them.™™19Lechmere statesthat ‚‚[c]lassic examples™™ where entry is required in-
clude logging camps,20mining camps,21and mountainresort hotels.22Comparison of these three classic ex-amples to the present case reveals that the deprivation
of the rights of the Respondent™s CSRs to discuss or-ganization among themselves and to learn the advan-
tages of self-organization from union organizers is
analogous to and, indeed, greater than that of employ-
ees in all but one of these cases.In S&H Grossinger™s,2360 percent of the employeeslived and worked on the premises of a mountain resort
hotel, from which they rarely departed. The other 40
percent, who lived in nearby villages, traveled to and
from work in taxis or private automobiles and, when
leaving the hotel premises, were difficult or impossible
to distinguish from hotel guests. As a majority of the
employees resided and all of them worked on a com-
mon premises, they, unlike the Respondent™s widely
dispersed CSRs, no doubt had abundant opportunity to
exercise their right to discuss organization among
themselves. Indeed, the court of appeals noted that‚‚some organization work can be done by employeeswho are willing to solicit fellow employees.™™24More-over, as all the employees worked at a single, station-
ary location and 40 percent of them lived off the prem-
ises, the union apparently had greater opportunity
there, however limited, to make contact with the em-
ployees than does the Union in the present case, where
the Respondent™s CSRs are scattered over eight States
and have changing work locations that are unknown to
the Union.Similarly, in Alaska Barite,25the employees livedand worked in a mining camp on an island along the
Alaskan coast. On weekends, they normally left the is-
land and went to Petersburg, a community of 2000
residents, where some of the employees had homes. As
they lived and worked during the week at a common
location, they presumably had plentiful opportunities to
exercise their right to discuss organization among
themselves. Moreover, they spent their weekends in a
small community where the union conceivably could
have contacted them. Thus, the employees in AlaskaBarite were less deprived of their right to discuss orga-nization among themselves and, arguably, less de-
prived of their right to learn the advantages of self-or-
ganization from union representatives than are the Re-
spondent™s scattered, isolated CSRs.Consequently, in my view, there is a stronger basisto find that the Respondent violated Section 8(a)(1) by
refusing to provide the Union with the CSRs™ names
and addresses to enable them to communicate and be
informed about self-organization than there was to find
even in these ‚‚classic example™™ cases that the em-
ployers violated Section 8(a)(1) by failing to allow
unions to enter on private property to communicate
with employees about the advantages of self-organiza-
tion.26Finally, I note that disclosure of employees™ namesand addresses has always been viewed as a less intru-
sive measure than requiring employers to admit non-
employee union organizers onto their property. For ex-
ample, In SCNO Barge Lines,27the Board found thatby denying union organizers access to its towboats on
which crew members stayed for 30-day periods the
employer did not violate Section 8(a)(1), because theemployer had provided the union the names and home
addresses of its employees. In a companion case, G.W.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00305Fmt 0610Sfmt 0610D:\NLRB\324.036APPS10PsN: APPS10
 306DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
28287 NLRB 186 (1987).29451 F.2d 794 (3d Cir. 1971), cert. denied 409 U.S. 1012 (1972).30Supra, 372 F.2d 26 (2d Cir. 1967).31NLRB v. Wyman-Gordon, 394 U.S. 759 (1969).1All dates are in 1995 unless otherwise indicated.2Colorado, New Mexico, Kansas, Oklahoma, Missouri, Arkansas,south-central Wyoming, and western Nebraska. See Jt. Exh. 6 for a
map of all the territories.Gladders Towing Co.,28the Board found that a similaremployer™s denial of union access to its towboats vio-
lated Section 8(a)(1) where the employer had denied
the union™s request for the names and addresses of its
employees, leaving the union no possible means of
communicating with the employees short of access to
the towboats.Similarly, in NLRB v. Tamiment, Inc.,29the court ofappeals found that the employer™s denying access to
the union to communicate with employees at the em-
ployer™s resort hotel at which 85 percent of the staff
lived did not violate Section 8(a)(1), where, inter alia,
union organizers had failed to request a list of the em-
ployees™ names from the employer. The court distin-
guished S&H Grossinger™s,30where the Board™s find-ing of an access violation by a similar employer had
been enforced, noting that the union in that case had
requested and been denied a list of the employees™
names.As all these cases view obtaining employee namesand addresses as a measure to be attempted before an
employer would be ordered to permit entry of union
organizers onto its property, it is clear that disclosure
of employee names and addresses is seen as a less in-
trusive measure than compelling entry onto property.
Consequently, disclosure of employees™ names and ad-
dresses need not be reserved only for circumstances
that would warrant compelling entry onto property.Finally, the Supreme Court, which has articulated apresumption against nonemployee union organizing ac-
cess to company property in Lechmere, has upheld inWyman-Gordon31union access to names and addressesunder the Excelsior rule. Accordingly, aside from theless intrusive role ascribed to names and addresses in
the union access to company property cases, extant Su-
preme Court authority establishes the propriety of
broad union access to names and addresses.For the foregoing reasons, I find that the GeneralCounsel established a prima facie case that the Re-
spondent violated Section 8(a)(1) by denying the
Union™s request for the names and addresses of the
CSRs in the bargaining unit. I agree with my col-
leagues that the judge erred in dismissing the com-
plaint, and I join them in remanding the case for fur-ther proceedings.Wanda Pate Jones, Esq., for the General Counsel.S. Richard Pincus, Esq. and Joshua D. Holleb, Esq. (Fox &Grove), for the Respondent.Victoria L. Bor, Esq. (Sherman, Dunn, Cohen, Leifer &Yellig, PC.), for the Charging Party.DECISIONSTATEMENTOFTHE
CASEJAMESM. KENNEDY, Administrative Law Judge. This mat-ter is before me on Respondent TSS™ motion to dismiss made
at the conclusion of the General Counsel™s case-in-chief.
When the motion was made, I indefinitely adjourned the
hearing to allow the General Counsel and the Charging Party
to file memoranda in opposition to the motion. Those opposi-
tions were filed on August 20, 1996. Subsequently, Respond-
ent sought and obtained leave to file a response. That was
received on September 17, 1996. The memoranda have all
been carefully considered.Based on the complaint, the evidence and the argumentsmade by all parties, I conclude that Respondent™s motion
must be granted in full.I. BACKGROUNDThis entire matter arises against the background of a rep-resentation petition, filed by the Charging Party on April 26,
1995,1(the second petition), entitled Technology Service So-lutions, Case 27ŒRCŒ7557. That petition sought a representa-
tion election in a proposed bargaining unit composed of Re-
spondent™s ‚‚customer service representatives ... in the

State of Colorado.™™ As a result of that petition the Regional
Director conducted a hearing and on June 9, issued a Deci-
sion and Direction of Elections, finding as appropriate voting
units two separate organizational groups within Colorado
(and small portions of south-central Wyoming, western Ne-
braska, and northeastern New Mexico) known as ‚‚Territory
E™™ and ‚‚Territory X™™ (called Colorado for convenience).Respondent delivered a list of the names and addresses ofthe employees in those two voting units pursuant to the re-
quirement of the Board™s Excelsior rule to the Regional Di-rector. It also filed a request for review with the Board as-
serting that these were inappropriate units, and that the only
appropriate unit was one composed of all eight of its terri-
tories in its Southcentral Region, an organizational group
covering eight States or portions thereof.2The election pro-ceeded by mail ballot and the ballots were impounded pend-
ing the Board™s ruling. The Board granted the request for re-
view, eventually reversing the Regional Director on July 20.[Unpublished order; unofficially published at 149 LRRM
1302 and 1995 Lexis 891.] It agreed with Respondent that
the appropriate voting unit should consist of customer service
representatives (CSRs) employed throughout the Southcentral
Region. As a result the matter was remanded to the Regional
Director for further proceedings; the ballots were not count-
ed. He advised the Charging Party that its showing of inter-
est in the larger unit was insufficient to warrant an election,
but did grant additional time to allow it to obtain more signa-
tures. The Union, instead, filed a motion dated July 31 to
lower the showing-of-interest requirement. Respondent filed
an opposition and on August 2 the Regional Director denied
the motion. The Regional Director thereupon dismissed the
petition. The Union then filed with the Board a request for
review of the dismissal, reasserting its motion to lower theVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00306Fmt 0610Sfmt 0610D:\NLRB\324.036APPS10PsN: APPS10
 307TECHNOLOGY SERVICE SOLUTIONSshowing-of-interest requirement. Respondent filed an opposi-tion. On September 5 the Board denied the request ‚‚as it
raises no substantial issues warranting review.™™II. THECOMPLAINT
On July 25, 5 days after the Board™s reversal of the Re-gional Director and 6 days before the Union moved to lower
the showing-of-interest requirement, the International orga-
nizer assigned to the Charging Party, Rosemary Sheridan,
wrote a letter to Respondent™s regional manager, Tom
Shackelford, requesting a list containing the names and ad-
dresses of Respondent™s CSRs employed in the Southcentral
Region. On July 31, Shackelford denied the request.The instant charge was filed on August 2 but the com-plaint did not follow until May 9, 1996. It contains two dis-
crete allegations. It first asserts that Respondent in June, act-
ing through Customer Service Manager Rod Leonard, vio-
lated Section 8(a)(1) of the Act by threatening an employee
(Dennis Phillips) with discipline if he called employees about
union organizing, and ‚‚by implication™™ both promising him
a pay increase if he refrained from organizing activity and
threatening to withhold a pay increase from him if a union
became the employees™ bargaining representative.Second, it asserts that Shackelford™s denial of the list ofnames and addresses of its employees violated Section
8(a)(1) of the Act solely because ‚‚there was no reasonable
alternative means for the Union to communicate with the
[Southcentral Region] employees.™™ In no other way has the
General Counsel asserted that Respondent has denied the
Union access to its employees.III. EVIDENCEREGARDINGTHEORGANIZINGEFFORT
Most of the hearing was devoted to describing the natureof Respondent™s business. Much of that description replicated
evidence taken during the course of the representation case.
It may be shorthanded here.Specifically, Respondent is a joint venture between IBMCorporation and Eastman Kodak Company. It is head-
quartered in Pennsylvania but the regional office involved
here is in the Denver suburb of Englewood. Respondent™s
principal business is to provide computer repair services to
commercial customers. These customers have been acquired
in various manners. Some are personal computer manufactur-
ers obligated to provide warranty or service contract work to
their customers; others are businesses which contract directly
with Respondent for service and maintenance. To provide
those customers with the appropriate diagnosis and repair
work, Respondent has hired, at least in its Southcentral re-
gion, approximately 150 service technicians, the CSRs. Most
of these individuals work out of their own homes. They can
be found throughout the region in various communities rang-
ing in size from major cities to small towns. Some are based
in the complexes of their customers. For example, in Wich-
ita, a group of CSRs works solely within the confines of the
Boeing Aircraft plant. In Boulder a group works at an IBM
facility. Furthermore, the larger the town, the more likely Re-
spondent is to have hired multiple technicians for that com-
munity.Those CSRs who are not stationed within a customer™s fa-cility, the vast majority, and who are assigned to the town
in which they live, must communicate with their dispatcherby means of a portable terminal (known as a PT or brick)or a small IBM computer called a Thinkpad. Depending on
the CSR™s location the devices have both radio and land-line
capability. CSRs may also use ordinary telephone lines for
oral communications with the dispatcher.For the most part, the CSRs™ duties require them to travelto a customer™s site and make physical repairs to the com-
puter which requires service. Often such service involves theinstallation and configuration of computer hardware. That
commonly means the installation of new parts. Each CSR
has access, by one means or another, to a parts depot. First,
each CSR is supplied with a company truck which carries a
supply of frequently needed computer hardware. That truck
is kept supplied through an inventory control system. In ad-
dition, remotely located CSRs have been authorized to create
depots in their town. Usually these are publicly rented
ministorage lockers. The CSR who needs access to such a
storage facility uses it on a frequent but irregular basis. To
replenish the parts which have been used requires the CSR
to maintain a running inventory on his electronic commu-
nication devices. In larger towns, TSS may have arranged for
access to an independent wholesaler or vendor. In addition,
parts often need to be specially ordered. Respondent relies on
common carriers such as Federal Express or United Parcel
Service to deliver the parts, which are usually held at the de-
livery service™s office or concession (frequently a commer-
cial mailbox company) for pickup by the CSR; sometimes
they are delivered to his home, depending on his arrange-
ment with the carrier. Those parts, too, are generally pro-
vided by a vendor independent of Respondent. That vendor
may be a computer manufacturer, a component manufacturer,
or a wholesaler. It is less common for Respondent to keep
replacements in its own inventory, except for standard parts.
Sometimes parts are delivered directly to the customer prior
to installation.Although a CSR usually works alone, on occasion morethan one CSR can be assigned to a larger project, such as
installing a network on the premises of a commercial cus-
tomer. If that occurs, CSRs are brought to the project as nec-
essary, usually from their own or a nearby town. Further-
more, they are invited, if not directed, to attend meetings of
one sort or another where CSRs are present. These include
annual regional ‚‚kickoff™™ meetings, monthly territory meet-
ings, and certain types of training sessions. The territory
meetings, at least in Colorado, are held in the Denver area.
Often, however, the CSRs located elsewhere in the State
choose not to travel that far. Minutes of those meetings are
provided for them so they can stay abreast of events. Train-
ing sometimes takes place on a national, not regional basis.
The CSRs may have interaction with others from different
territories at those sessions. There is evidence that the Colo-
rado CSRs can communicate with each other on the PT via
short memos, assuming they know each other™s code number
or other identifier. There is additional testimony that they
have made unsuccessful efforts to use the brick and/or
Thinkpad to try to find other CSRs elsewhere in the South-
central region. Either they haven™t figured out the proper
coding or the equipment limits them to Colorado or to the
E and X territories. All this simply means that most of the
CSRs who are located in cities by themselves have very little
interaction with fellow CSRs. That is not necessarily true in
cities where there are larger numbers of CSRs.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00307Fmt 0610Sfmt 0610D:\NLRB\324.036APPS10PsN: APPS10
 308DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3When cases are tried to a judge, the judge is not barred from as-sessing the sufficiency of the evidence, including the general credi-
bility of witnesses, before the defense is asked to proceed. See RoyalZenith Corp., 263 NLRB 588 (1982), and Goodyear Tire & RubberCo., 312 NLRB 674, 676 (1993); also Continental Casualty Co. v.DLH Services, 752 F.2d 353, 354 (8th Cir. 1985). See alsoFed.R.Civ.P. 52(c) applicable to the United States district courts and
which provides guidance here:Judgment on Partial Findings. If during a trial without a jurya party has been fully heard with respect to an issue and the
court finds against the party on that issue, the court may enterjudgment as a matter of law against that party on any claim,
counterclaim, cross-claim or third party claim that cannot under
controlling law be maintained or defeated without a favorable
finding on that issue, or the court may decline to render anyjudgment until the close of all the evidence ....In this connection, Moore™s 1995 Federal Practice Rules pamphletsays, at 522, ‚‚Where a judge acts pursuant to Rule 52(c), the judge
is the trier of fact and may therefore weigh the evidence and make
credibility determinations.™™ Board Rule 102.35(h) is not inconsistent.4That statement appears to have been in accordance with the safe-guards required by the Board in Johnnie™s Poultry Co., 146 NLRB770 (1964). It was taken by one of Respondent™s attorneys, Joshua
D. Holleb, and was witnessed by Phillips™ supervisor, Rod Leonard.
It is clear that Phillips understood the safeguards. He even testified
that he knew he could have left the interview, but chose not to. The
last paragraph of the statement and an attachment both recite its vol-
untary nature. In addition, in the last paragraph Phillips acknowl-
edges that he was not obligated to sign it and says he was not of-
fered any inducement to sign.The evidence also shows that organizer Sheridan has at-tempted to find out more about Respondent as a business and
the identities of employees in the other States. Her effort has
been limited to perusing telephone books, using the Inter-
national Union™s database, and contacting representatives of
sister Locals in some of those States, apparently simply ask-
ing them if they had any knowledge about TSS. Her endeav-
ors have been unsuccessful. Early on, during the Colorado
portion of the organizing drive, she did make contact with
two CSRs from the main New Mexico territory, but has not
since followed that lead. She explained that at the time she
was only interested in Colorado CSRs. She has rejected the
use of the press and radio/TV as a means of seeking Re-
spondent™s CSRs in the other seven States, deeming those
means too expensive and not sufficiently productive. It is
also true, however, that she has not actively priced advertis-
ing in those media in those States, relying on her Denver-
area knowledge and 10 years of organizing experience to
draw that conclusion. She did not even use the maps which
Respondent had introduced in evidence during the represen-
tation case hearing. They provide some important clues
which could have been pursued. It is fair to infer that al-
though Sheridan has expended some energy trying to find
out about Respondent™s CSRs in the other States, it has not
been a great deal.IV. EVIDENCEWITHRESPECTTODENNISPHILLIPS
With respect to its treatment of CSR Dennis Phillips, thecomplaint asserts that his manager, Rod Leonard, on June 15,
restricted Phillips from calling employees about unionization
and ‚‚impliedly™™ promised him a pay increase if he refrained
from union activity, simultaneously ‚‚impliedly™™ threatening
him with a loss of the pay increase if he did not refrain.As the case now stands, Phillips is the only person whohas given first-hand testimony about the incident; Leonard
has not yet testified, although Region Manager Shackelford
did offer some background testimony when called as an ad-
verse witness. It is Phillips™ testimony with which I must be
concerned. Has he, or has he not, given evidence which is
trustworthy enough to rely on to require Respondent to de-
fend the complaint? Put another way, has the General Coun-
sel presented evidence on which a finding of a violation
could be made if Respondent chose not to defend Phillips™
testimony? Or, traditionally, if viewed in the light most fa-
vorable to the General Counsel, does Phillips™ testimony
withstand the motion to dismiss? At the outset it should be
understood that credibility issues usually do not withstand a
motion to dismiss. Nonetheless, as the trier of fact, I am not
barred from making a credibility finding where the witness
is unable to present evidence in a manner not flawed by in-
ternal inconsistency.3Here, Phillips has given several ver-sions of his recollection. These versions are not only at oddswith one another, in one circumstance he made significant
omissions and in others he directly recanted the versions re-
lied on by the General Counsel. Moreover, in the effort to
rehabilitate himself, he was unable to credibly resupport the
recanted version or explain the omissions.Prior to providing the NLRB™s Regional Director (througha field investigator) with an affidavit, Phillips had begun jot-
ting a few short notes to himself in order to keep his recol-
lection fresh. The notes were made at different times on dif-
ferent slips and were later transferred to the back of a large
envelope. The envelope bears a postage meter date of June
28, 1995, which shows only that the notes were placed on
the envelope after that date; original notes may or may not
have preceded that date, and at least one entry was made on
the envelope after the others had been consolidated on it.He used the notes to assist himself in preparing the NLRBaffidavit dated August 10. That affidavit was composed by
the Board investigator after a telephone conversation with
Phillips and mailed to him for his signature. He did not in-
form the investigator about his notes but did turn them over
to counsel for the General Counsel a day or two before the
hearing.Phillips gave another written statement to one of Respond-ent™s attorneys on June 12, 1996, about 6 weeks before the
hearing and about a month after the complaint issued.4Thatstatement was taken face to face, rather than by telephone,
and contains Phillips™ initialed interlineal corrections which
he asked for.In his testimony before me, Phillips introduced the June 15(or so) conversation with Leonard, by first explaining that
Leonard had asked to meet him in Glenwood Springs (about
100 miles from Phillips™ base in Grand Junction). When they
met Phillips says Leonard dealt first with some business mat-
ters, then complained that the upcoming election was going
to cause him to miss a family reunion and he held that mis-
fortune against Phillips. Even so, says Phillips, Leonard told
him that he would not tell Phillips to vote against the Union,
‚‚that that was my personal decision.™™The conversation then turned to the use of the brick, cov-ered by complaint paragraph 5(a). Prior to the filing of the
election petitions, Phillips says he had attempted, by an early
morning message on the brick, to reach various coworkers
each day asking them for their home telephone number soVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00308Fmt 0610Sfmt 0610D:\NLRB\324.036APPS10PsN: APPS10
 309TECHNOLOGY SERVICE SOLUTIONS5Although not offered substantively, one of the notes on his enve-lope says: ‚‚Got 5% raise Day Before I went vac. to Illinois. Rod
said if Union got in I might not keep raise because Union might not
be able to negotiate as good of contract.™™ His direct testimony doesContinuedhe could call them at home in the evening to talk about theUnion. During the June conversation, he says Leonard told
him he had received a complaint from a coworker (appar-
ently George Montana, though Leonard did not tell him the
complainant™s name) who had asserted that Phillips was
bothering him via the brick. Phillips testified: ‚‚And he said
I was sending messages on the PT and calling at home, or
something like that. I don™t really remember what he said
there, whether IŠwhether he included calling on the phone
or not. But he said I was bothering them on the PT ....™™
Phillips denied it, saying that he had only used the PT to
send one message as described above. After he explained
why he wouldn™t harass anybody, he says Leonard replied he
would not accept the denial, and ‚‚[I]t was to be stopped,
that I wasn™t to do it any more and that if I did, if he had
another complaint, I would be disciplined.™™ Phillips repeated
his denial and asserted it would not happen again (if it ever
had). It did not.The General Counsel then asked whether Leonard hadgiven any additional instructions about the use of the brick.
Phillips replied: ‚‚[Leonard] told me that I absolutely could
not harass anybody on the phone or on the PT ....™™ When
asked ‚‚What about calling? What about calling someone on
the PT or on the phone?™™ Phillips carefully answered,
‚‚Well, he told me that I couldn™t use the PT to call about
unionŠyou know, unionŠthe organization of the union. I
couldn™t do that. But that is all I remember right now.™™ He
never testified that Leonard interdicted him from commu-
nicating with other CSRs by telephone.His envelope notes omit entirely any references to a threatof discipline for using the brick for union purposes, even
though he says he made notes about the June 15 conversation
immediately after it ended while he was driving home. Yet,
in his NLRB affidavit he says Leonard forbade him from
telephoning fellow CSRs about the Union. Both the notes
and the NLRB affidavit mention Leonard™s complaint about
the family reunion.Phillips modified his description in the June 12, 1996statement. He said of the June 15, 1995 meeting with Leon-
ard:Rod informed me that another CSR in his territorycomplained to Rod that he had received messages on
his PT regarding the union and he did not want to re-
ceive such messages. Rod said to check with the CSR
first before sending PT messages about the union. Rod
said that if I did send unwanted PT messages I could
be subjected to discipline. Rod did not tell me that I
could not use the PT to send messages to CSRs regard-
ing the union. Rod did not tell me that I was dis-
ciplined. I do not believe I was disciplined regarding
this matter. Rod did not tell me I could not otherwise
communicate with CSRs regarding the Union.Obviously, these inconsistencies are serious enough to fellthe paragraph 5(a) portions of Phillips™ direct testimony. He
omitted any references to a threat of discipline in his notes,
despite taking them shortly after the incident, and omitted
any reference to the use of the PT or telephone even though
they must have been the most significant portion of the con-
versation, at least considering the level of denial which he
says he was forced to make. In his NLRB affidavit he de-scribes interdictions of union-connected conversations onboth the computers and the telephone. Yet, he would not add
the telephone in his live testimony. Finally, of course, his
1996 statement places the entire matter in a noncoercive con-
text, simply saying that if he used the brick for communicat-
ing about the union, he should get the recipient™s permission
first to assure that it was OK. He adds that Leonard never
told him he couldn™t use the PT to talk about the union, nor
did Leonard bar him from ‚‚otherwise™™ communicating with
fellow CSRs about the Union.Because of Phillips™ inconsistencies here, I find that histestimony is insufficiently solid to make findings of fact sup-
porting the version alleged in the complaint. Paragraph 5(a)
of the complaint will be dismissed pursuant to the motion.Paragraphs 5(b) and (c) are both connected to the pay mat-ter. These, too, arise from Leonard™s conversation with Phil-
lips on June 15 (or shortly thereafter). Phillips thinks it all
happened in the same conversation but concedes that the pay
discussion may have been a week later because of the pres-
ence of another employee. Whatever the sequence, he re-
members Leonard telling him that pursuant to an earlier con-
versation which they had had in May, Leonard confirmed
that his raise would be effective July 1. Phillips went on to
remark about pay in connection with the Union. He said:And he [Leonard] mentioned thatŠhe said, ‚‚Hope-fully™™Šyou know, I guess he said something about,
you know, ‚‚What can the union do for you that we
can™t do,™™ you know. And he said, ‚‚You know, we
give you raises; WeŠyou know, weŠhere is a salary
increase that won™t be taken away from you.™™And then he said, ‚‚Unless the union takes over; thenI can™t™™Šhe said, ‚‚We won™t take it away.™™ But he
said, ‚‚Depending on the negotiations, I don™t know
whether you will keep it or not; ... that will be up

to union negotiation.™™ So that is all I remember.
[Quotation marks and punctuation inserted for clarity.]His NLRB affidavit is not as complete. He does refer toLeonard informing him of a 5-percent raise, and to Leonard™s
remark, ‚‚What can the Union do for you that we can™t do?™™
After answering that the Union could get him a contract
which would allow him to keep the raise and give him secu-
rity, he agrees that Leonard told him he was not going to
take the raise back. The reference to what might happen dur-
ing negotiations was not mentioned.In his 1996 statement, he simply said, with respect to para-graph 5(b), ‚‚Rod never, directly or by implication, promised
me a pay increase if I refrained from Union activity.™™ Simi-
larly, with respect to paragraph 5(c), he said: ‚‚Rod never,
directly or by implication, threatened to me, or to my knowl-
edge, to any other CSR, that pay increases would be with-
held if a union were selected as a collective bargaining rep-
resentative for TSS employees. The only thing that Rod said
was that if the union was voted in wage increases would be
subject to bargaining between TSS and the union.™™5VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00309Fmt 0610Sfmt 0610D:\NLRB\324.036APPS10PsN: APPS10
 310DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
not go so far. I regard it as simply another example of Phillips™ in-ability to provide adequacy in proof.6In general, under Sec. 8(a) of the Act, a remedial order underSec. 10(c) mandating the production and delivery of a list of names
and addresses to a labor organization is regarded as an extraordinary
remedy, i.e., one which is necessary to remedy an unusually egre-
gious unfair labor practice. It has rarely, if ever, been granted. See
Hospitality Motor Inn, 250 NLRB 1189 (1980), and Fairleigh Dick-inson University, 253 NLRB 1049, 1051 fn. 3 (1981). The unfairlabor practices found in those cases were relatively routine refusal
to bargain cases and in both instances the General Counsel™s effort
to obtain lists of employee names and address was rejected, for ex-
traordinary remedies were not needed.The General Counsel attempted to rehabilitate this witnessby again going over the same ground and the witness did re-
vert, giving testimony nearly identical to that which he gave
on direct. He also asserted that when he gave the 1996 state-
ment, Holleb questioned him through the use of leading
questions (the definition of which I made certain he under-
stood). When asked for examples of the sort of leading ques-
tion which Holleb used, he gave examples of direct question-
ing. He also sought to recant the June 12, 1996 statement
saying he had not brought his reading glasses to the inter-
view, suggesting he had been tricked into signing something
which was not true because he had been unable to read it
closely. Unfortunately, that is belied by the corrections he
made on the document, together with his initials.In those respects, I am afraid that the effort to rehabilitatePhillips only made him look worse. The balance of it is that
regarding all of paragraph 5 of the complaint, the General
Counsel has not presented sufficiently credible evidence to
warrant directing Respondent to defend. There really is no‚‚best light™™ available in which to place the General Coun-
sel™s case. Phillips has simply told the stories in too many
opposites to accept the one which the General Counsel pre-
fers. The motion to dismiss must be granted with respect to
paragraphs 5(b) and (c) as well.V. ANALYSISOFRESPONDENT
™SPUTATIVEOBLIGATION
TOPROVIDEEMPLOYEES
™ NAMESANDADDRESSESTO
THEUNION
At the outset, it must be observed that insofar as the re-mainder of the complaint is concerned, there is no dispute
that Respondent has done nothing affirmative to bar the
Union from organizing its employees. It has not threatened
any employee, surveilled any employee (or given the impres-
sion thereof), made promises, changed its payroll practices,
claimed futility, or barred organizers from any location. The
complaint does not allege any of these or similar types of
violations. Instead, the complaint, supported by legal argu-
ment, asserts that Respondent is under an affirmative obliga-
tion to provide a list of the names and addresses of its em-
ployees at the outset of its organizing attempt. The General
Counsel agrees that the theory is untested and that there is
no case law in support of the contention.6It argues that theso-called ‚‚unique™™ circumstances extant here warrant a de-
parture from the ordinary rule obligating a union to organize
without the assistance of the employer.It does appear that Respondent™s manner of doing businesswould make it difficult for a union to organize it. Its employ-
ees are scattered and they do not report to a centralized loca-
tion. Even so, there are large concentrations of CSRs in Al-buquerque, Wichita, Oklahoma City, Tulsa, Kansas City,Springfield, and Little Rock, as well as Denver. Presumably,
these locations allow/require employee society at least to thesame extent as seen in the Denver territories. Thus, while or-
ganizing may be difficult, the task is not impossible. That is
clearly so as the Union did succeed in organizing the two
Colorado territories. Had the Union pursued the New Mexico
connections or actually traveled to the cities where Respond-
ent™s CSRs are concentrated, it may have had better success
than it has had so far.Furthermore, while the General Counsel asserts that Re-spondent™s business organization is unique, I cannot agree.
Throughout the nation there are many businesses whose em-
ployees are scattered, whose work requires them to travel
around the community where they live, who use portable ter-
minals or other electronic communicators, and who do not
physically report to a central location, save perhaps an inven-
tory depot. Route salespeople and delivery personnel of vary-
ing types come to mind, as do home health personnel. These
industries have been organized by several unions. For that
reason I am not persuaded, on a factual basis, that the Gen-
eral Counsel has shown that Respondent offers an organiza-
tional challenge any greater than any other company whose
operations are spread somewhat thinly.Yet, the above observations, to some extent, beg the realquestion: Has Respondent done anything, except for being in
existence, which calls on the remedial authority of the stat-
ute? The General Counsel asserts that Respondent™s oper-
ational structure and its declination of the list of names and
addresses is sufficient. I do not agree.Respondent™s letter denying the request for the list wouldcertainly never be an unfair labor practice in the ordinary
prepetition case. The Board has never so held. Of course,
since 1966 production of such a list has been mandatory after
an election has been ordered. See the discussion below. Be-
fore that moment, however, an employer is free, if not obli-
gated, to keep such information private. There are many le-
gitimate reasons to keep such information in-house. The ab-
sence of such a list does not in any way prevent any em-
ployee from seeking information about union organizing
from any source which he or she may wish. Nor does it pre-
vent a labor organization from broadcasting its message in
any way it chooses. When an employee contacts a union, as
Phillips did here, the union is usually able to ‚‚network™™
itself into reaching the remaining employees. Indeed, the
Union used Phillips as its starting point for Colorado and
succeeded without such a list. It did not even think to ask
for a roster insofar as Colorado is concerned. The absence
of such a list did not interfere with, restrain, or coerce a sin-
gle Colorado employee from exercising his or her Section 7
right to learn about the advantages and disadvantages of
unionization. Likewise, the absence of a list will not interfere
with, restrain or coerce a single employee in the other States.Moreover, it seems to me, if an employer is required toprovide such a list in preorganizing circumstances, several
problems will quickly develop. How does one judge if one™s
business is so unique as to obligate it to provide such a list?
If an employer provides it to one union, must it also provide
it to others? How does an employer deal with the concerns
of employees who wish to maintain their privacy? Will it be
in conflict with Section 8(a)(2) as an inappropriate pref-
erenceŠsome sort of aid or assistance? Would it be used toVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00310Fmt 0610Sfmt 0610D:\NLRB\324.036APPS10PsN: APPS10
 311TECHNOLOGY SERVICE SOLUTIONS7Sec. 7 of the Act states in pertinent part: ‚‚Employees shall havethe right to self-organization, to form, join, or assist labor organiza-
tions, to bargain collectively through representatives of their own
choosing, and to engage in other concerted activities for the purpose
of collective bargaining or other mutual aid protection, and shall also
have the right to refrain from any or all such activities.™™8Affirmative duties to act may be found in the good-faith bargain-ing obligation under Sec. 8(d) and Sec. 8(a)(5), such as the duty to
provide information, or where there may be a fiduciary (or quasi-
fiduciary) obligation to affirmatively inform an employee of a statu-
tory right such as the Board has recently imposed in the compulsory
union dues area. California Saw & Knife Works, 320 NLRB 224(1996). There is no such affirmative requirement found in Sec.
8(a)(1).9Remanded 806 F.2d 1435 (9th Cir. 1986), decision reaffd. 284NLRB 506 (1987).10I.e., NLRB v. Babcock & Wilcox Co., 351 U.S. 105 (1956), andapparently, that portion of Central Hardware Co. v. NLRB, 407 U.S.539 (1972), which directs the Board to follow the Babcock test.Lechmere was the subject of a similar directive.11Respondent makes a fascinating legislative history argumentsupporting the requirement that Sec. 8(a)(1) requires an overt act. It
points out, citing to 1 Leg. Hist. 3 (NLRA 1949), that in 1934, Sen-
ator Wagner™s first bill (S. 2926), contained language which could
reasonably be interpreted to refer to nonactive means to impair em-
ployees from the right to organize. See proposed sec. 5(1) of that
bill. Respondent further notes that the language was omitted from
the 1935 act (S. 1958). From that change, Respondent argues that
the Wagner Act and its successors intended to prohibit action, notContinuedput more than one union in the field, thereby dividing thevotes so that no union could obtain a majority? These and
other knotty problems would be created if a prepetition re-
quirement for the production of such a list were imposed.
Thus, an employer who declines such a request has really
done nothing all to advance or impede the Union™s interest.
I conclude that an employer who declines to provide such a
list is only doing what he is obligated to doŠremain neutral
and leave the union to its own devices in obtaining the mate-
rial necessary to support a petition. The General Counsel,
however, argues otherwise. I refer his representatives to the
statute.Section 8(a)(1) of the Act provides: ‚‚It shall be an unfairlabor practice for an employerŠto interfere with, restrain, orcoerce employees in the exercise of the rights guaranteed insection 7;™™7As we all know, verbs, such as those italicizedhere, express action. Thus, a state of being is simply insuffi-
cient to achieve the action these verbs require, at least under
the plain meaning rule. Moreover, except in cases where the
law requires an affirmative duty to act,8the Board has al-ways required a Respondent to have performed some sort of
definite action before determining that it is an unfair labor
practice requiring a remedy. Indeed, it is the deed itself
which constitutes the unfair labor practice. Some unfair labor
practices don™t take much in the way of action, but there is
always something. Thoughts and stasis are not enough. A
survey of the entire field is not necessary to make the point.
Moreover, such a survey would be enormous. I give several
examples.The first involves one of the most common unfair laborpractices under Section 8(a)(1), creating the impression of
surveillance. It requires an employer, at the very least, to
have ‚‚seemed™™ to have been observing employees who were
engaging in protected Section 7 conduct. In Medical Mutualof Cleveland, 248 NLRB 441 (1980), the General Counselalleged the creation of the impression of surveillance when
the manager of training development told an employee who
had been asked by another supervisor to leave a managers™
meeting that the personnel manager had asked why she had
left, also asserting that the personnel manager had made a
somewhat ambiguous statement referring to the employee™s
union sentiments. The judge, affirmed by the Board, said:Defining the outer limits of such an unfair labor prac-tice is not without difficulty. Nonetheless, Morgan™s ex-
pression could only be deemed unlawful through a
hypersensitive, technical, and most unrealistic applica-
tion of statutory principles. Woods™ departure from the
meeting was at the instance of a management represent-ative and in his presence. It is difficult to imagine thatsuch an overt act would be anything but common
knowledge of a type hardly of alarm to Woods when
reiterated by Morgan. The 8(a)(1) allegation based
thereon shall be dismissed. [Id. at 443; footnote omit-
ted.]I note that the judge, as I do here, initially looked to thestatutory underpinningŠreferring to the ‚‚unrealistic applica-
tion of statutory principles.™™ He then looked to see if there
could be a coercive impact. Finding neither statutory under-
pinning nor coercive impact he dismissed the allegation. At
least in that case, the General Counsel could point to a con-
versation as the overt act, minimal, to be sure, but still some-
thing active. Despite that, the judge could find no impact on
a Section 7 right.Similarly, the Board reversed a judge in an 8(b)(2) hiringhall discrimination case. The judge had been unable to find
an overt act constituting evidence that respondent union had
caused the employer to first lay off employees who were not
union members, as prohibited by Section 8(b)(2). The Board
looked to the culture and surrounding circumstances to find
an implied agreement outstanding between the two, the overt
act which the judge looked for but could not bring himself
to find, lacking hard evidence. M.W. Kellogg Constructors
,273 NLRB 1049 (1984).9The General Counsel has stated in its brief that the bal-ancing test (property rights v. Section rights) most recently
discussed by the Supreme Court in Lechmere, Inc. v. NLRB,502 U.S. 527 (1992), ‚‚and its precursors™™10does not applyin this case because private property is not involved. I am
not certain I fully agree, but first point out that in the private
property cases, the overt act was always, at the very least,
an implied threat to bar entry and to enforce the bar by in-
voking the trespass laws or something similar in the case of
vessels on the high seas or in navigable waters. The threat
in those cases may never have actually been uttered; none-
theless it is an understood part of the analysis of whether or
not the employer had taken a step, however small, toward
interfering with the employees™ right to listen to ‚‚the advan-
tages and disadvantages of union organizing.™™ [Phrase taken
from Central Hardware, supra.]It is fair to say, therefore, that the 8(a)(1) verbs, ‚‚interferewith, restrain, or coerce™™ invariably require some act or con-duct by a respondent which, in this context, may objectively
be seen to hinder employees from gaining knowledge about
his or her protected options in the workplace.11I do not see,VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00311Fmt 0610Sfmt 0610D:\NLRB\324.036APPS10PsN: APPS10
 312DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
passivity. Certainly that is the way the Sixth Circuit looked at theWagner Act in the mid-1940™s: ‚‚Interference, coercion, and domina-
tion are active processes. They may, of course, be inferred from a
course of conduct even though no overt acts are proved ....™™
NLRB v. Clinton Woolen Mfg., 141 F.2d 753, 758 (1944); followedin NLRB v. Mt. Clemens Pottery Co., 147 F.2d 262, 266 (1945). Asattractive as that argument may be, I do not think it is necessary to
go beyond the plain meaning of the verbs in question. They clearly
require action.12Sheridan testimony, Tr. 472Œ474.however, that an employer has done anything to in-voke the remedial process of Section 10(c) of the Act
in simply arranging its business in a manner which has
the incidental effect of making it difficult to organize.
Such an employer has done nothing to obstruct its em-
ployees from pursuing those rights. It has simply es-
tablished a business designed to meet the needs of its
customers. The National Labor Relations Act has never
found that to be an unfair labor practice, nor I submit,
by definition as enacted by Congress, could it. Section
10(c) requires the Board to issue a cease-and-desist
order. Frankly, I am at a loss regarding the phrasing
of such an order. Would it be a direction to ‚‚cease
and desist™™ establishing its business in such a manner
as to prevent employees from living in their own
town?; from serving customers in the locations near
their station? Or, on the affirmative action side, how
may it be said that providing the Union with a list of
its employees™ names and addresses affirmatively rem-
edies the manner in which the business is arranged, if
that is the unfair labor practice? Instead, wouldn™t the
appropriate remedy be to require Respondent to rear-
range its business so that the employees could more
easily communicate with one another (perhaps at the
expense of good business practices)?Obviously, any such an order would be an absurd directionin which to take the Act. I do recognize that sometimes or-
ders need to be specially tailored to reach unusual cir-
cumstances. See, for example, the order requiring an offshore
oil rig construction company to provide a means whereby its
crew could meet onshore with union representatives.
McDermott, Inc., 305 NLRB 617 (1991). Yet, McDermott isanother example of a company which had committed anovert act; at first it had declined to answer the union™s letter
requesting access to its live-aboard barges, an implied bar;
later it refused access, though it did allow, on one occasion,
an inadequate period at the dock to meet a departing crew.
It also offered (later reneging) to notify the union of the
dates and times of crew changes. As a result, a balancing and
tailored remedy became appropriate.The point is simply this: Section 10(c) does not authorizethe Board to order a respondent to do anything unless it has
committed an unfair labor practice.Having said that, I make one more observation about theGeneral Counsel™s case. It relates principally to the nature of
the Union™s efforts to reach Respondent™s CSRs in States
other than Colorado. Sheridan is an organizer for the Inter-
national assigned to the Charging Party. She had available
the assistance of at least 5 other International organizers inColorado and the help of about 10 people from the Local.12She also had available the entire resources of the Internation-al™s organizing department. Despite all this, none of them ac-
tually traveled to any other State; thus no one from the
Union ever tested its capability in the other States. Sheridan
decided it was too difficult and instead sought to have the
Board modify its showing of interest requirement. Had the
Union tried in the other States, it might have succeeded or
it might have failed. Indeed, we know that Sheridan had
early found at least two New Mexico CSRs who were ig-
nored. With those facts in mind, I quote from the Fourth Cir-
cuit Court of Appeals: ‚‚A union with a highly professionalorganizational department should make at least a serious at-
tempt to organize a company before it can complain about
lack of access to the employer™s property. It seems improb-
able, moreover, that a union could achieve organizational
success with lackadaisical efforts such as are in evidence in
this case.™™ Hutzler Bros. v. NLRB, 630 F.2d 1012, 1017(1980). It may be that the court™s comment is a little too
harsh to apply to the Charging Party, but an essential kernel
of truth lies within it. The Union never properly pursued the
remainder of the unit established by the Board. If it doesn™t
make the effort, the law will not. Unlike the remote worksite
cases, these people are not inaccessible.Finally, from the Board™s decision in reversing the Re-gional Director, requiring the Union to seek a divisionwide
bargaining unit, as well as its subsequent affirmance of the
Regional Director™s insistence on an ordinary showing of in-
terest in the larger unit, it is quite apparent that the Board
has already spoken on the subject. Normally, in representa-
tion matters, the Board first administratively requires a peti-
tioner (in an RC case, a labor organization) to demonstrate
that there is a sufficient showing of employee interest in a
representation election, 30 percent of the proposed voting
unit. After unit and related matters are resolved, of course,
under the Board™s decision in Excelsior Underwear, 156NLRB 1236 (1966), decided under Section 9 of the Act
(which governs representation cases), the Board requires the
Employer to provide a list of eligible employees, together
with their full names and mailing addresses. Thus, a list
identical in nature to the one which is sought here is avail-
able under routine representation procedures. Unfortunately
for the Charging Party, the Board has already denied such
a list to the Union in the expanded unit, because it did not
have a sufficient showing of interest; neither would the
Board administratively reduce it to a figure of less than 30
percent. That, of course, required the Union to proceed in the
usual fashion, but it was also an effective denial of a
prepetition list of names and addresses. Now the General
Counsel, in proceeding here under Section 8, wants to cir-
cumvent that decision, even though no unfair labor practices
have been committed.I find the General Counsel™s decision to proceed most puz-zling. That office is well aware that the Board knew what
problems the Union faced. The Board could see, from the
evidence in the representation case, as well as by the conten-
tions made by the Union in its motions, that the Union
would have a difficult time in organizing the remainder of
the unit. After all, the CSRs were spread throughout the ad-
ditional states and they worked in the same manner as thoseVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00312Fmt 0610Sfmt 0610D:\NLRB\324.036APPS10PsN: APPS10
 313TECHNOLOGY SERVICE SOLUTIONS13A request for review of this order dismissing complaint may befiled with the Board pursuant to Board Rule 102.27.in Colorado. Yet it also knew that the Union had succeededin organizing the Colorado portion and it undoubtedly be-
lieves that the Union can succeed with the remainder of the
unit. The Board has, it seems to me, held that shortcuts are
not available under the statute insofar as this voting unit is
concerned.Considering all the circumstances, the complaint must bedismissed.ORDER13The complaint, insofar as it alleges Respondent to haveviolated Section 8(a)(1) of the Act is dismissed in its en-
tirety.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00313Fmt 0610Sfmt 0610D:\NLRB\324.036APPS10PsN: APPS10
